DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
I. Claims 1-19, drawn to medical applicator and method configured to reduce blood loss, classified in A61F 2013/00463 
II. Claim 20, drawn to a method for manufacturing medical applicator, classified in A61B17/1281

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process  as claimed can be used to prepare a materially different product, such as for example the applicator for sustained delivery of a frozen medication that is transformed into a liquid by being exposed to body fluids, and thus delivered through the mucous membrane.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
During a telephone conversation with Jeremy B. Barton on 3/31/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


This application contains claims directed to the following patentably distinct species:
Genus I (antifibrinolytic): 
Species I: tranexamic acid (Claims 6 and 7)
Species II: aminocaproic acid (Claim 8)
Genus II (vasoconstrictive):
Species I: oxymetazoline (Claim 10)
Species II: epinephrine (Claim 11)

The species are independent or distinct because the pharmaceutical agents have different effects on the body and may not be substituted in all cases. In addition, these species are not obvious variants of each other based on the current record.

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Jeremy B. Bartom a provisional election was made without traverse to prosecute the invention of Genus I, Species I and Genus II, Species I.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8 and 11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Status of Claims
Claims 1-20 are pending.
Claims 1-19 are currently under consideration for patentability.
Claims 8, 11 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term "about 250 mg" in claim 7 is a relative term which renders the claim indefinite.  The term "about 250 mg" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range is considered to be “about 250 mg” and the term is therefore indefinite.

The term "too deep" in claim 13 is a relative term which renders the claim indefinite.  The term "too deep" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant fails to specify a depth, distance traveled or specific location which are considered “too deep” and the claim is therefore indefinite. Claim 14 is also rejected based on dependency.


Claim Rejections - 35 USC § 102 / 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150289861 A1 (MacPhee et al.), hereinafter MacPhee. 
Regarding claim 1, MacPhee teaches a medical applicator (2a) comprising:
An absorptive material [0050]; and
a pharmaceutical agent [0040] that is freeze dried to the absorptive material of the medical applicator [0096]; wherein the pharmaceutical agent is a hemostatic agent (Abstract) which is inherently prevents a user's body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user's blood loss.
Regarding “wherein the pharmaceutical agent is configured to prevent a user’s body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user’s blood loss”, Boëthius discloses tranexamic acid (species), and applicant discloses antifibrinolytic (genus). Furthermore, the species disclosed and claimed by Applicant are those (tranexamic acid included) as expressly disclosed by Boëthius. Thus the properties as claimed will be inherently met by the disclosure of Boëthius. . It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is properly upon the applicant to prove by way of tangible evidence that the prior art composition 
It is noted that “configured to” is a recitation of functional language, where the pharmaceutical agent of Boëthius is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 9, MacPhee teaches the medical applicator of claim 1.
MacPhee further teaches the pharmaceutical agent comprises a compound with vasoconstrictive characteristics [0129].  

Regarding claim 12, MacPhee teaches the medical applicator of claim 1.
MacPhee further teaches the medical applicator comprises a plurality of a pharmaceutical agents (Col. 2: lines 41-43) that are freeze dried to the absorptive material [0096].

Regarding claim 19, MacPhee teaches a method of treating an internal bleeding wound (Abstract), which is capable of treating a bloody nose, comprising: applying the applicator to the wound [0038], corresponding to the claimed “inserting a medical applicator into a nostril of a patient” feature, wherein the medical applicator comprises: 
An absorptive material [0050]; and
a pharmaceutical agent [0040] that is freeze dried to the absorptive material of the medical applicator [0096]; wherein the pharmaceutical agent is a hemostatic agent (Abstract) which is inherently prevents a user's body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user's blood loss.
Regarding “wherein the pharmaceutical agent is configured to prevent a user’s body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user’s blood loss”, Boëthius discloses tranexamic acid (species), and applicant discloses antifibrinolytic (genus). Furthermore, the species disclosed and claimed by Applicant are those (tranexamic acid included) as expressly disclosed by Boëthius. Thus the properties as claimed will be inherently met by the disclosure of Boëthius. . It is well settled that when a claimed composition appears to be 
It is noted that “configured to” is a recitation of functional language, where the pharmaceutical agent of Boëthius is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).


Claims 1-7 and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 7022125 B2 (Boëthius), hereinafter Boëthius.
Regarding claim 1, Boëthius teaches a medical applicator (Col. 2: lines 18-21) comprising: 
an absorptive material (Col. 4: line 29); and 
a pharmaceutical agent (Col. 2: line 29) that is applied to the absorptive material of the medical applicator (Col. 2: lines 26-29); 
wherein the pharmaceutical agent is configured to prevent a user's body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user's blood loss (Col. 2: lines 26-32).  

Boëthius fails to teach the pharmaceutical agent is freeze dried to the absorptive material
Claim 1 is considered a product-by-process claim in respect to the pharmaceutical agent being freeze dried to the absorptive material.  The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 


Regarding claim 2, Boëthius teaches the medical applicator of claim 1.
Boëthius further teaches the pharmaceutical agent is deposited on an outer surface of the absorptive material (Col. 4: lines 2-3).  


Boëthius further teaches the pharmaceutical agent (Col. 2: line 29) is deposited within the absorptive material (Col. 4: line 29) of the medical applicator (Col. 4: lines 2-3).  

Regarding claim 4, Boëthius teaches the medical applicator of claim 1.
Boëthius further teaches the pharmaceutical agent is deposited within the absorptive material of the medical applicator and an outer surface of the absorptive material of the medical applicator (Col. 4: lines 29-31). By specifying that the applicator has been impregnated with the solution, the pharmaceutical agent is considered to be deposited both within the applicator and on the outer surface.

Regarding claim 5, Boëthius teaches the medical applicator of claim 1.
Boëthius further teaches the pharmaceutical agent comprise an antifibrinolytic (Col 4: lines 30-31).  

Regarding claim 6, Boëthius teaches the medical applicator of claim 5.
Boëthius further teaches the antifibrinolytic is tranexamic acid (Col. 4: lines 30-32).  

Regarding claim 7, Boëthius teaches the medical applicator of claim 6.
Boëthius further teaches the pharmaceutical agent comprises about 250 mg of tranexamic acid (Col. 4: lines 30-32). Boëthius teaches the preferred concentrations of 

Regarding claim 18, Boëthius teaches the medical applicator of claim 1.
Boëthius further teaches the medical applicator is a bandage (Col. 3: lines 36-39).  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over MacPhee in view of US 20110021964 A1 (Larsen, et al.), hereinafter Larsen.
Regarding claim 10, MacPhee teaches the medical applicator of claim 9.
MacPhee fails to teach the compound with vasoconstrictive characteristics is oxymetazoline.  
Larsen teaches a medical applicator [0017] comprising:
An absorptive material [0558]; and
a pharmaceutical agent [0017] that is freeze dried to the absorptive material of the medical applicator [0153]; wherein the pharmaceutical agent is configured to prevent a user's body natural enzymatic or catalytic breakdown of clotted blood to bring about a physiological effect that reduces the user's blood loss (Abstract). Larsen further teaches the use of oxymetazoline [0201] as the pharmaceutical agent.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacPhee to specify the vasoconstrictive agent to be oxymetazoline as a simple substitution of one known vasoconstrictive agent for another to obtain a predictable result of constricting blood vessels.


Claim 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over MacPhee in view of US 20130331763 A1 (Ito et al.), hereinafter Ito.
Regarding claims 13, 15 and 17, MacPhee teaches the medical applicator of claim 1.
MacPhee fails to teach a cross-bar or that the device is a tampon having a pull string.
Ito teaches a medical applicator (Fig. 1) comprising a cross-bar (11) disposed at a proximal end of the absorptive material (4) (Fig. 4), wherein the cross-bar is configured to prevent the medical applicator from being lodged too deep [0043]. The device of Ito is capable of insertion into the nasal cavity. Ito further teaches the device is a vaginal tampon (Abstract) which uses of a pull string (4a) coupled to proximal end of the applicator [0026] (Fig. 4). 

It is noted that “configured to” is a recitation of functional language, where the pharmaceutical agent of Boëthius is capable of the claimed function, as discussed above. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 14, MacPhee and Ito teaches the medical applicator of claim 13.
MacPhee further teaches to use of support material [0108] which may be located internal to the absorptive material [0112].


Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over MacPhee and further in view of US 20180140302 A1 (Pai et al.), hereinafter Pai.
Regarding claim 16, MacPhee teaches the device of claim 1. MacPhee further teaches the use of support material [0082] which may be located internal to the 
Pai teaches a medical applicator (Pai Annotated Figure, Fig. 9) teaches a rigid elongate member (Pai Annotated Figure) [0073] coupled to the cross-bar, wherein the absorptive material (907) is elongate, and wherein the rigid elongate member is disposed within the absorptive material (Pai Annotated Figure). Pai further teaches a rigid elongate member that extends from a proximal end to a distal end of the medical applicator (Pai Annotated Figure), wherein the absorptive material is coupled to the rigid elongate member and extends from the proximal end to the distal end of the applicator (Pai Annotated Figure).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified MacPhee to incorporate the cross-bar and internal support structure of Pai to sustain device shape or improve structural integrity of the device [MacPhee 0108].

    PNG
    media_image1.png
    510
    805
    media_image1.png
    Greyscale

Pai Annotated Figure



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20200000645 A1 (Hess et al.) describes a method for reducing blood loss in which pharmaceutical agents are lyophilized to an absorbent article with a pull string.
US 20180333308 A1 (Zhe) describes a medicated sanitary sponge with a string.
US 4755166 A (Olmstead) describes a tampon with a support structure which delivers medication.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        


/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781